Case 1:18-mc-25320 Document 21 Entered on FLSD Docket 05/08/2020 Page 1 of 5

                                                     UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF FLORIDA

                                                     ADMINISTRATIVE ORDER 2020-29
                                                     CASE # 18-MC-25320
                                                                                 CW

In re: MARC JOHN RANDAZZA
                                                                           May 8, 2020
       FLORIDA BAR # 625566
___________________________________________/                                       MIA



         ORDER ADOPTING SECOND AMENDED AND FINAL REPORT AND
                          RECOMMENDATION

       On February 6, 2019, this Court asked the Ad Hoc Committee on Attorney Admissions,

Peer Review, and Attorney Grievance (the “Committee”) to conduct disciplinary proceedings or

to make recommendations to the Court for appropriate action in light of attorney Marc John

Randazza’s discipline by the Supreme Court of Nevada.             (ECF No. 8).     Randazza was

suspended from the practice of law by the Supreme Court of Nevada on October 10, 2018, “for 12

months, stayed for 18 months.” See In the Matter of Discipline of Randazza, 428 P.3d 260 (2018)

(“Nevada Order”) (ECF No. 2). This matter initially came to the attention of this Court by letters

from Randazza on three separate occasions, informing the Court of the Nevada Order. (ECF Nos.

3-5). Prior to the referral to the Committee, this Court issued an Order to Show Cause for

Randazza to respond to the Nevada Order.         (ECF No. 6).      Randazza responded that any

“disciplinary action should be deferred until the successful completion of the period of probation”

imposed by the Nevada Order. (ECF No. 7). In a Supplement to his Response, Randazza

informed the Court and Committee that he completed the CLE requirement imposed by the Nevada

Order and that the United States Court of Appeals for the Eleventh Circuit renewed his admission

to the bar of that Court despite the Nevada Order. (ECF No. 9).

       On April 1, 2020, after reviewing the record provided by Randazza and having confirmed

with him that “he is currently in compliance with the requirements of his probation and is unaware

of the existence of any further disciplinary matters brought against him,” the Committee issued its
Case 1:18-mc-25320 Document 21 Entered on FLSD Docket 05/08/2020 Page 2 of 5

Report and Recommendation, recommending that this Court adopt the same disciplinary measures

imposed in the Nevada Order in addition to requiring that Randazza confirm in writing that he has

not been subject to any disciplinary matters since his probation began. (ECF No. 12). After the

Report and Recommendation was issued, Randazza sent an email to the Committee explaining that

while he has not been subject to any new discipline and believed that the Report and

Recommendation was limited to only new discipline, he wanted to update the Committee of other

reciprocal orders of discipline already imposed upon him from the Bar of Massachusetts, the Bar

of California, the U.S. District Court for the District of Massachusetts, the U.S. District Court for

the District of Nevada, and the U.S. Patent and Trademark Office. (ECF Nos. 18, 13-17).

       On April 21, 2020, the Committee issued an Amended Report and Recommendation, in

which it responded to Randazza’s disclosure of reciprocal discipline orders from other courts.

(ECF No. 19). The Committee found that “[u]nder the applicable rules of this Court, all of these

suspensions should have been reported as they occurred” pursuant to Rule 8(a) of the Rules

Governing the Admission, Practice, Peer Review, and Discipline of Attorneys (“Attorney Rules”),

Local Rules of the United States District Court for the Southern District of Florida. Id. As a

consequence, the Committee recommended that this Court “continue Mr. Randazza’s probation

for an additional year, until April 10, 2021,” that Randazza immediately report any changes to the

reciprocal discipline orders or new discipline imposed from other courts, and provide the Court

with periodic status reports.    Id.   Randazza responded with a request that the Committee

withdraw its Amended Report and Recommendation and maintain its initial Report and

Recommendation or issue a revised Report and Recommendation that does not characterize his

conduct as knowingly violating Rule 8(a).               (“Response to Amended Report and

Recommendation”) (ECF No. 20).

       On April 28, 2020, the Committee issued a Second Amended and Final Report and

Recommendation, acknowledging receipt and consideration of Randazza’s Response to Amended
Case 1:18-mc-25320 Document 21 Entered on FLSD Docket 05/08/2020 Page 3 of 5

Report and Recommendation but only modifying its recommendations to the extent of eliminating

the additional year of probation. (ECF No. 10). Randazza filed a Response to Second Amended

and Final Report and Recommendation in which he “consents to the discipline and requirements

recommended by the Committee and respectfully requests that this Court enter an order adopting

the recommendations.” (ECF No. 11).

         This Court is in agreement with the Committee’s finding that “[u]nder the applicable rules

of this Court, all of these suspensions should have been reported as they occurred” and that “Mr.

Randazza should have been aware of his obligation to report these orders when they were issued.”

(ECF No. 10). Randazza raised the argument that Rule 8(a) only applies to reporting the original

discipline and that if he had to report all reciprocal discipline in other jurisdictions, “it would mean

that . . . [he] could be potentially reporting dozens of orders to this Court.” (ECF No. 20). These

arguments lack merit. Rule 8(a)1, which is the first procedure where discipline is imposed by

other courts, unequivocally directs members of this Bar to report, without modifier, “discipline,”

a catch-all to the more specific forms of reprimand, suspension, or disbarment. To infer a

limitation on “discipline” to only original and not reciprocal discipline would imply an inherent

exception that is not there. Reciprocal discipline is still discipline. Furthermore, the argument

about having to “potentially” report “dozens of orders to this Court” is exactly the purpose Rule

8(a) is intended to serve. While it may be “potentially” burdensome, it is an obligation as a

member of this Court’s Bar to inform this Court of discipline imposed by other courts so this Court

is adequately informed of the activities of its members.

         Given this background, in accordance with Rule 8(d) and the Court’s inherent power to

regulate membership in its bar for the protection of the public interest, see Chambers v. NASCO,



1 Rule 8(a) in its entirety states: “An attorney admitted to practice before this Court shall, upon being subjected to
reprimand, discipline, suspension, or disbarment by a court of any state, territory, commonwealth, or possession of
the United States, or by any other court of the United States or the District of Columbia, shall promptly inform the
Clerk of the Court of such action.”
Case 1:18-mc-25320 Document 21 Entered on FLSD Docket 05/08/2020 Page 4 of 5

Inc., 501 U.S. 32, 43 (1991) (“[A] federal court has the power to control admission to its bar and

to discipline attorneys who appear before it.”), having reviewed the file, considered the

Committee’s Second Amended and Final Report and Recommendation, it is hereby

       ORDERED AND ADJUDGED that the Committee’s Second Amended and Final Report

and Recommendation is ADOPTED and the matter is CLOSED.

       IT IS FURTHER ORDERED as follows:

       1. This Court ADOPTS the disciplinary measures imposed in the Nevada Order with the

           same probationary requirements set to expire on April 10, 2020;

       2. Randazza is to immediately file notice with this Court under the above case number of

           any changes to his status in Massachusetts, California, Nevada, or any U.S. District or

           Circuit Courts or the U.S. Patent Office;

       3. Randazza is to immediately file notice with this Court under the above case number of

           any discipline recommended in Florida, Arizona, or any other jurisdiction filed by the

           complainant there;

       4. Randazza is to immediately file notice with this Court under the above case number of

           any other matters as required by Rules 8 through 10 of the Attorney Rules; and

       5. Randazza is to provide this Court a status report under the above case number of any

           pending disciplinary charges, reviews or proceedings occurring anywhere on the 90th,

           180th and 270th day from the entry of this Order, with a final status report due on April

           10, 2021.

       DONE and ORDERED in Chambers at Miami, Miami-Dade County, Florida, this 8th day

of May, 2020.

                                             ______________________________________
                                             ___________________
                                             K. MICHAEL MOORE
                                             K
                                             UNITED STATES CHIEF DISTRICT JUDGE

Copies furnished as follows: See attached
Case 1:18-mc-25320 Document 21 Entered on FLSD Docket 05/08/2020 Page 5 of 5



c:    All South Florida Eleventh Circuit Court of Appeals Judges
      All Southern District Judges
      All Southern District Bankruptcy Judges
      All Southern District Magistrate Judges
      United States Attorney
      Circuit Executive
      Federal Public Defender
      Clerks of Court – District, Bankruptcy and 11th Circuit
      Florida Bar and National Lawyer Regulatory Data Bank
      Library
      Clinton Payne, Chair, Ad Hoc Committee on Attorney Admissions, Peer Review and
              Attorney Grievance
      Marc John Randazza
